                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
 v.                                              )
                                                 ) Docket no. 2:18-cr-00063-GZS
 RICHARD DANIELS, et al.,                        )
                                                 )
                                                 )
                        Defendants.              )


                             ORDER ON DEFENDANTS’ MOTION
                               RE: DISCOVERY (ECF NO. 408)


       Before the Court is Defendants Brian Bilodeau & Brian Bilodeau, LLC (together, the

“Bilodeau Defendants”) Motion for Discovery (ECF No. 408). Having considered the Motion, the

Government’s Response (ECF No. 495), and Defendants’ Reply (ECF No. 592), the Court now

DENIES the Motion.

       In response to the various discovery requests put forward by the Bilodeau Defendants, the

Government has indicated that it will produce responsive materials, including Brady and Gigilio

material. To the extent the Motion also request Jencks material, the Court incorporates its separately

filed Order on the Motion for Early Disclosure of Jencks Material. In short, on the briefing presented,

there is no showing that an order from this Court is required in order for the Bilodeau Defendants to

obtain the responsive discovery sought. Therefore, the Motion for Discovery is DENIED without

prejudice to Defendants renewing any request upon showing that the Government has not complied

with the representations made in its Response.

       SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 20th day of December, 2019.
